Case 4:20-cv-04061-BAB Document 62               Filed 03/02/21 Page 1 of 14 PageID #: 252




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

RICHARD EUGENE LEATHERWOOD                                                          PLAINTIFF

v.                                   Civil No. 4:20-cv-04061

NURSE STEPHEN KING; NURSE LONI
REDFERN; AND NURSE CHELSEA                                                       DEFENDANTS

                                 MEMORANDUM OPINION

       This is a civil rights action filed pro se by Plaintiff, Richard Eugene Leatherwood, under

42 U.S.C. § 1983. On September 9, 2020, the parties consented to have the undersigned conduct

all proceedings in this case including a jury or nonjury trial and to order the entry of a final

judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. (ECF No. 10). Before

the Court is a Motion for Summary Judgment filed by Defendants. (ECF No. 40). Plaintiff filed

a Response to the motion on February 11, 2021. (ECF Nos. 59, 60). The Court finds this matter

ripe for consideration.

                                 I. FACTUAL BACKROUND

       Plaintiff is currently incarcerated in the Miller County Detention Center (“MCDC”) in

Texarkana, Arkansas. His claims in this action arise from an alleged denial of medical care at the

MCDC between June and October of 2020. (ECF No. 1, pp. 4-5).

       Plaintiff was booked into the MCDC on June 18, 2020. (ECF No. 41-2, p. 1). At the time

of booking Plaintiff had a pre-existing stab wound to his lower posterior lateral chest/flank area

which was inflicted on May 29, 2020. (Id. at p. 6).

       On June 20, 2020, at 9:48 a.m., Plaintiff submitted his first medical request stating, “I

NEEED MEDICAL HELP”. (ECF No. 60, p. 9). Before receiving any response, Plaintiff



                                                1
Case 4:20-cv-04061-BAB Document 62                  Filed 03/02/21 Page 2 of 14 PageID #: 253




submitted a second medical request at 10:27 a.m. stating, “I HAVE AIR POCKET COMING UP

ON MY LUNG AND THIS IS GETTING SERIOUS I NEED HELP”. (ECF No. 60, p. 10). In

response to his complaint, Plaintiff was seen and evaluated by nurse Defendant Redfearn that same

day. (ECF Nos. 41-2 at p. 3-4, 41-3 at p. 1). Plaintiff’s temperature and oxygen saturation were

normal. Defendant Redfearn contacted the jail medical provider, who ordered that Plaintiff be

taken to Wadley Regional Medical Center for x-rays. Id.

           The following day, Plaintiff was transported to Wadley Regional Medical Center for chest

x-rays. The x-ray reports showed no gross lung findings in the chest and no fractures. (ECF No.

41-2, p. 7). That same day, Plaintiff was prescribed 50 mg of Tramadol1 for seven days as needed

for the pain associated with his lung and shoulder complaints. (ECF No. 41-2, p. 5).

           On June 24, 2020, Plaintiff submitted a medical request at 8:31 a.m. stating, “KING I WAS

AT MY DOOR WAITING THIS MORNING AND YOU NEVER CAME UP”. (ECF No. 60, p.

11). At 3:15 p.m. medical noted that the “Request was closed without a response.” Id. The

MCDC’s Medical Administration Record for Plaintiff shows he received both doses of his

prescribed medication that day. (ECF No. 41-2, p. 20).

           On June 28, 2020, at 9:53 a.m., Plaintiff submitted another medical request stating, “can I

please have the medicine that you was sapposed to give me this morning but never do. Please im

hurting”. (ECF No. 60, p. 12). On the medical request is a handwritten notation which reads,

“Received medication LR”. Id. The notation is not dated, and the status of the medical request is

listed as “OPEN”. Id. The MCDC’s Medical Administration Record for Plaintiff indicates he




1
    Tramadol is a synthetic opioid pain reliever.


                                                    2
Case 4:20-cv-04061-BAB Document 62                             Filed 03/02/21 Page 3 of 14 PageID #: 254




received only one of two doses of his prescribed medication on June 26 and June 28. (ECF No.

41-2, p. 20).

           On June 29, 2020, Plaintiff submitted the following grievance:

           READ MY MEDICAL REQUEST. THERE IS PROOF IVE BEEN DENIED
           MEDICAL HELP. DR TOLD ME AT HOSPITAL PAIN GETS ANY WORSE
           TO COME BACK IMMEDIATELY. IVE ASKED FOR THE HELP TO ALL THE
           NURSES BUT BEEN DENIED. STILL IN MAJOR PAIN AND NEVER GAVE
           MY MEDS WHEN IVE ASKED. THEY WAIT WAY T LONG AND LEAVE
           ME HURTING FOR HOURS UP ON HOURS. PLUS MY PAIN AND INJURIES
           ARE TEN TIMES WORSE AFTER THE GURDES DRUG ME DOWN THE
           HALL WITH ARMS BEHIND MY BACK WHEN IM SCREAMING FOR HELP
           THE WHOLE TIME AND BEGGING TO STOP BUT THE

(ECF No. 60, p. 13).2

           On June 30, 2020, Plaintiff submitted a medical request complaining, “my right lung is

hurting. And can I please receive my meds like im sapposed to”. (ECF No. 60, p. 14). It does not

appear Defendants responded to this request. However, the MCDC’s Medication Administration

Record for Plaintiff shows he received both doses of his pain medication that day. (ECF No. 41-

2, p. 20).

           On July 1, 2020, Plaintiff again complained of pain in a medical request. (ECF No. 41-2,

p. 24). In response to Plaintiff’s complaint, he was scheduled to undergo a computed tomography

(“CT”) of his chest at Healthcare Express. Id. The following day, Plaintiff was placed on Ibuprofen

600 mg three times a day for fourteen days for pain. (ECF No. 41-2, p. 5).

           On July 3, 2020, Plaintiff underwent a CT of his chest. (ECF No. 41-2, p. 10). The study

showed no post-traumatic abnormality and revealed small nodules in both lungs, which were

described as possible early multifocal pneumonitis. The report also noted “Metastatic disease is



2
    Plaintiff has not alleged any claims for excessive force in the instant lawsuit.


                                                              3
Case 4:20-cv-04061-BAB Document 62                 Filed 03/02/21 Page 4 of 14 PageID #: 255




believed to be unlikely but not excluded.          Additional clinical history recommended with

consideration of three-month surveillance CT.” (ECF No. 41-2, p. 9).

          On July 9, 2020, Plaintiff was seen by the jail medical provider who noted Plaintiff had no

chest pain or shortness of breath at that time and Plaintiff denied any other symptoms. Plaintiff’s

lungs were noted to be clear to auscultation. The pulmonary nodules were noted on the CT report,

but no treatment was ordered. However, the medical provider ordered a repeat chest CT in three

months. (ECF No. 41-2, p. 11).

          On July 10, 2020, at 8:51 a.m., Defendant King responded to Plaintiff’s grievance dated

June 29, 2020, stating, “Grievance is 2 weeks old. You’ve been seen by medical since this

submittal. (ECF No. 60, p. 13).

          On July 11, 2020 at 5:27 p.m., Plaintiff submitted a grievance stating:

          On 7/11/20 I have pain in my chest rib area etc ive got a stab wound an a calapsed
          lung an my liver an im needing medical treatment I asked the guard that was on
          duty C.O.Lee for a medical sickcall paper cause the one on the kiosh was already
          off an he went to medical to get one mrs loni redfern told C.O.lee that she wasn’t
          seeing no one she denied me medical treatment an that’s a violation of my civil
          rights an that’s inadiquit medical treatment as she failed to do her job as medical
          staff.

(ECF No. 60, p. 15). On July 13, 2020, MCDC staff forwarded the grievance to medical. Id. That

same day, medical responded stating, “seen by medical since this submission”. Id. (ECF No. 60,

p. 15).

          On July 12, 2020, at 9:45 a.m., Plaintiff submitted a health service request stating, “my

insides are hurting”. (ECF Nos. 41-2 at p. 25, 60 at p. 16). In response Defendant Redfearn

replied, “After reading your request, we’re having hard time figuring out what your complaint is.

Please resubmit stating exactly what you would like to be seen for.” Id. At 10:10 a.m. Plaintiff

submitted a second request saying “it…could be my lungs since I have an infectin in both


                                                   4
Case 4:20-cv-04061-BAB Document 62                Filed 03/02/21 Page 5 of 14 PageID #: 256




lungs…im asking to be taken to emergency so I can get the proper medical help. MY INSIDES

HURT.” Id. at p. 26. Just over thirty minutes later, Plaintiff submitted another request stating he

tried to get medical help the previous day, but medical refused to see him. (ECF No. 41-2, p. 27).

Defendant Redfearn responded one minute later asking, “When did you try to get medical help?”

Id. Plaintiff was seen and evaluated that same day by Loni Redfearn within minutes after receiving

Plaintiff’s requests. She noted Plaintiff’s lungs were clear bilaterally and his temperature and

oxygen saturation were normal. (ECF Nos. 41-2 at pp. 12-13, 41-3 at p. 1).

       On July 13, 2020, MCDC staff forwarded Plaintiff’s July 11, 2020 grievance to medical.

(ECF No. 41-2, p. 16). That same day, medical responded stating, “seen by medical since this

submission”. Id. (ECF No. 60, p. 15).

       On July 16, 2020, the day after Plaintiff’s initial Ibuprofen prescription expired, Plaintiff

was placed on Ibuprofen 800 mg twice a day for thirty days for pain. (ECF No. 41-2, p. 19).

       On July 17, 2020, Plaintiff submitted a grievance at 12:22 p.m. stating:

       I have an infection on each lung. The nurses refused to tell me and lied to me when
       I asked. Im not receiving the proper medical help I need. Im scared im going to die
       in miller county jail. A infection on each lung and one is way bigger than the other.
       And im not receiving any antibiotics or any medications I truly need.

(ECF No. 60, p. 19). An MCDC officer responded on July 20, 2020 at 12:30 p.m. stating, “I have

forwarded your request to the appropriate authority [medical]. Id. The following day at 9:50 a.m.,

Defendant King responded stating, “You have received outstanding medical care while at Miller

County and will continue to do so.” Id.

       On July 25, 2020, Plaintiff placed a health service request stating he was “not breathing

right and my right side feels stiff.” (ECF No. 41-2, p. 28). Plaintiff was seen and evaluated by

Defendant Redfearn that same day. (ECF No. 41-3, p. 2). Except for a slightly elevated pulse



                                                 5
Case 4:20-cv-04061-BAB Document 62                         Filed 03/02/21 Page 6 of 14 PageID #: 257




rate, his vital signs were normal. Plaintiff was noted to be in no distress and his temperature and

oxygen saturation were normal. (ECF No. 41-2, pp. 14-15).

           On July 26, 2020, at 9:01 a.m., Plaintiff placed a health service request stating he was still

having breathing issues and his “inside is feling worse. Since yu refuse to help me can I please be

taken to the hospital. You refused to help me yesterday and my issues are worse today”. (ECF

Nos. 41-2 at p. 29, 60 at p. 21). In response to this request Plaintiff was seen and evaluated by

Defendant Redfearn that same day. (ECF No. 41-2 at p. 30). Plaintiff’s lungs were noted to be

clear bilaterally, and his vital signs were normal. (ECF Nos. 41-2 at pp. 17-18, 41-3 at p. 2).

           On July 26, 2020, Plaintiff submitted a grievance stating, “yesterday I put in a sick call

because I was having a hard time breathing. Nurse seen me but refused to help me in any other

way. Today my condition is worse so I put in another sick call and the nurse did the same. Seen

me but refused to help me in anyway.” (ECF No. 60, p. 22). The following day Defendant King

responded stating, “You have been placed on medical observation on 7-27-20”. Id.

           On August 5, 2020, Plaintiff filed the instant lawsuit naming Nurses Steven King, Loni

Redfearn, and Chelsey Foster as Defendants.3 (ECF No. 1).

           On October 6, 2020, Plaintiff submitted a grievance stating, “when I seen the dr. here he

stated that if im here in three months I need to go back to health care express and have another cat

scan done to check the infection on my lungs. Ive been here 115 days and the nurses failed to have

me taken to the dr. and have the cat scan done.” (ECF No. 60, p. 5). On October 8, 2020, MCDC

staff forwarded the grievance to medical. Id. On October 12, 2020, Defendant King responded to

Plaintiff’s grievance stating:

           Your appointment has already been set. You will not be told when it is.

3
    Defendants Redfearn and Foster are referred to as “Loni Redfern” and “Nurse Chelsea” in the case caption.


                                                           6
Case 4:20-cv-04061-BAB Document 62                          Filed 03/02/21 Page 7 of 14 PageID #: 258




         And for your general fund of knowledge, it’s been 96 days since the doctor ordered
         a follow up CT scan in 3 months, so you being here 115 days is irrelevant (means
         it doesn’t matter). You actually submitted this grievance on exactly the 90 day
         mark (July 9th, when the order was written, thru (ct 6th, day of this grievance). We
         obviously know you inmates track stuff like this very carefully so we would never
         schedule an outside appointment where the inmate would know when they would
         be out of the facility. Inmates have planned escapes during situation like that…

(ECF No. 60, p. 5).

         On October 14, 2020, Plaintiff underwent his follow up CT scan which revealed the nodule

in Plaintiff’s left lung had resolved. (ECF No. 41-2, p. 31). The procedure showed mild dependent

atelectasis.4 The medical provider determined that no treatment was necessary for the mild

atelectasis. (ECF No. 41-1, p. 2).

         On October 16, 2020, Plaintiff submitted the following medical request: “been feeling the

liquid in my lung the past two weeks and keeps getting worse slowly. Been trying to cough it uo

like I was told and its not working. Any advice would be greatly appreciated. Thanks.” (ECF No.

60, p. 6). That same day, Defendant King responded within minutes of receiving the request,

stating “You had a lung/chest CT scan 3 days ago. Doctor reviewed it and your results were great.

You are all clear.” Id.

         At no time during his incarceration at the MCDC was Plaintiff noted to have fever or

decreased oxygen saturation. (ECF No. 41-2, p. 2). In addition, there is no evidence to suggest

Plaintiff ever contracted Covid-19 while housed at the MCDC nor is there any evidence Plaintiff

suffered permanent lung damage. Id.



4
 Atelectasis is a complete or partial collapse of the entire lung or area (lobe) of the lung. It occurs when the tiny air
sacs (alveoli) within the lung become deflated or possibly filled with alveolar fluid. Atelectasis is one of the most
common breathing (respiratory) complications after surgery. It is also a possible complication of other respiratory
problems, including cystic fibrosis, lung tumors, chest injuries, fluid in the ling and respiratory weakness. See
https://www.mayoclinic.org/diseases-condition/.


                                                           7
Case 4:20-cv-04061-BAB Document 62                Filed 03/02/21 Page 8 of 14 PageID #: 259




       At all times relevant, Defendants were nurses employed by Southern Health Partners, Inc.

(“SHP”). (ECF Nos. 41-1, 41-3, 41-4). As nurses, Defendants did not have the prescriptive

authority to prescribe antibiotics, and no antibiotics were prescribed for Plaintiff’s lung condition

by the jail’s medical provider, physicians at Wadley Hospital, or Heathcare Express. Id.

       According to their affidavits, Defendants King, Redfearn, and Foster provided Plaintiff

with appropriate and timely nursing care. (ECF Nos. 41-1, 41-3, 41-4). In addition, Defendants

state they never refused to see Plaintiff or refused to provide healthcare services to him. (ECF

Nos. 41-1, 41-3, 41-4).

       According to the affidavit of Defendant King, no policy or custom of SHP prevented or

prohibited treatment of Plaintiff’s lung condition. (ECF No. 41-1, p. 2).

                             II. PROCEDURAL BACKGROUND

       Plaintiff filed his initial Complaint on August 5, 2020, naming Nurses Steven King, Loni

Redfearn, and Chelsey Foster as Defendants. (ECF No. 1). At that time, Plaintiff states he was in

jail awaiting trial on pending criminal charges “5 felony charges and 2 probation violations”. Id.

at p. 3. On August 24, 2020, Plaintiff filed a Supplement to his Complaint listing various medical

requests and grievances he submitted. (ECF No. 7). On December 28, 2020 Plaintiff filed a

“Supplement of Complaint” referencing two additional grievances: 6,908,334 and 6,904,577.

(ECF No. 36). He is seeking compensatory and punitive damages and is suing Defendants in their

individual and official capacities. (ECF No. 1, pp. 4-5).

       Plaintiff describes his individual capacity claim as “Denial of medical care, pain &

suffering, Improper medical care, bodily harm, permanent damage to my lungs”. (ECF No. 1, p.

4). Plaintiff alleges beginning in June of 2020 and continuing thereafter, Defendants “Denied me

medical treatment an they refused me antibiotic for the infection on my lungs! With the Covid 19


                                                 8
Case 4:20-cv-04061-BAB Document 62                 Filed 03/02/21 Page 9 of 14 PageID #: 260




that theer is putting my life at risk cause having an infection in my lungs Im more at risk of catching

corona virus and having deadly permanent damage to my lungs.” Id.              Plaintiff describes his

official capacity claim as follows, “Stephen King, Loni Redfern Chealsey violated my rights by

denying me medical treatment an possibly causing me bodly harm or perhaps even death 3 of my

rights or more have been violated”. Id. at p. 5.

       On January 6, 2021, Defendants filed a Motion for Summary Judgment arguing they are

entitled to judgment as a matter of law because Defendants were not deliberately indifferent to his

serious medical needs and there is no basis for official capacity liability. (ECF No. 40).

       On January 15, 2020, Plaintiff filed a Response to the motion arguing the results of his

medical tests were not explained to him, Defendants “never…refer me to pulmonary specialist or

respiratory specialist to ensure there wasn’t a need for further treatment”, “I received care or

evaluation only when I filed a grievance or pushed my complaints to the point of almost

combativeness”, and the initial diagnoses of his condition was not followed up by a second

opinion. (ECF No. 59). Plaintiff also submitted Statements of Disputed Fact. (ECF No. 60). He

disputes he was prescribed tramadol for his lung infection. Instead, he states this medication was

for his injured shoulder. Id. at p. 1. He also disputes he was provided adequate care because he

had a difficult time breathing on several occasions and was refused proper evaluation by qualified

personnel to determine his status. Id. at p. 2. Finally, he states he disputes Defendants’ statement

of fact that no policy of SHP violated his rights because he has never been provided with a copy

of SHP’s policies. Id. at p. 3.

                                    III. LEGAL STANDARD

       Summary judgment is appropriate if, after viewing the facts and all reasonable inferences

in the light most favorable to the nonmoving party, the record "shows that there is no genuine


                                                   9
Case 4:20-cv-04061-BAB Document 62               Filed 03/02/21 Page 10 of 14 PageID #: 261




dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). "Once

a party moving for summary judgment has made a sufficient showing, the burden rests with the

non-moving party to set forth specific facts, by affidavit or other evidence, showing that a genuine

issue of material fact exists.” Nat’l Bank of Comm. v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir.

1999).

         The non-moving party "must do more than simply show that there is some metaphysical

doubt as to the material facts." Matsushita, 475 U.S. at 586. "They must show there is sufficient

evidence to support a jury verdict in their favor." Nat’l Bank, 165 F.3d at 607 (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). "A case founded on speculation or suspicion is

insufficient to survive a motion for summary judgment." Id. (citing, Metge v. Baehler, 762 F.2d

621, 625 (8th Cir. 1985)). “When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling on a motion for summary judgment.” Scott

v. Harris, 550 U.S. 372, 380 (2007).

                                        IV. DISCUSSION

         A. Denial of Medical Care

         The Eighth Amendment prohibition of cruel and unusual punishment prohibits deliberate

indifference to the serious medical needs of prisoners. Luckert v. Dodge Cnty., 684 F.3d 808, 817

(8th Cir. 2012). This prohibition applies equally to pretrial detainees. Butler v. Fletcher, 465 F.3d

340, 345 (8th Cir. 2006). To prevail on his claim of denial of medical care, Plaintiff must prove

Defendants acted with deliberate indifference to his serious medical needs. Estelle v. Gamble, 429

U.S. 97, 106 (1976). The deliberate indifference standard includes “both an objective and a


                                                 10
Case 4:20-cv-04061-BAB Document 62                          Filed 03/02/21 Page 11 of 14 PageID #: 262




subjective component: ‘The [Plaintiff] must demonstrate (1) that [he] suffered [from] objectively

serious medical needs and (2) that the prison officials actually knew of but deliberately disregarded

those needs.’” Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Dulany v.

Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)).

           To show he suffered from an objectively serious medical need, Plaintiff must show he “has

been diagnosed by a physician as requiring treatment” or has an injury “that is so obvious that even

a layperson would easily recognize the necessity for a doctor’s attention.” Schaub v. VonWald,

638 F.3d 905, 914 (8th Cir. 2011) (internal quotations and citations omitted). To establish the

subjective prong of deliberate indifference, “the prisoner must show more than negligence, more

even than gross negligence, and mere disagreement with treatment decisions does not give rise to

the level of a constitutional violation. Deliberate indifference is akin to criminal recklessness,

which demands more than negligent misconduct.” Popoalii v. Correctional Medical Services, 512

F.3d 488, 499 (8th Cir. 2008) (internal quotation marks and citations omitted). A plaintiff must

show that an official “actually knew of but deliberately disregarded his serious medical need.”

Gordon v. Frank, 454 F.3d 858, 862 (8th Cir. 2006). However, intentionally denying or delaying

access to medical care may constitute deliberate indifference. See Estelle, 429 U.S. at 104-05;

Dulany, 132 F.3d at 1239.

           Defendants do not dispute Plaintiff’s medical needs were serious. Accordingly, the only

question remaining is whether Defendants were deliberately indifferent to those needs. The

summary judgment record shows Plaintiff filed fifteen (15) medical requests between June 20 and

October 16, 2020.5 During this time, Plaintiff was seen and evaluated by at least one of the

Defendants on at least six occasions – most often on the same day Plaintiff’s requests for medical


5
    In two of these requests Plaintiff was seeking copies of his medical records. (ECF No. 60, pp. 23-24).


                                                           11
Case 4:20-cv-04061-BAB Document 62                Filed 03/02/21 Page 12 of 14 PageID #: 263




help were received. In addition, Plaintiff was transported to the hospital for x-rays, he was

prescribed three different pain medications, he underwent two CT scans, and was placed on

medical observation at the MCDC. At no time during his incarceration was Plaintiff noted to have

fever or decreased oxygen saturation. Moreover, there is no evidence to suggest Plaintiff ever

contracted Covid-19 while housed at the MCDC nor is there any evidence Plaintiff suffered

permanent lung damage.

       It is clear from Plaintiff’s pleadings he disagrees with the medical care provided by

Defendants for his lung condition. However, the law is clear Plaintiff’s disagreement with

Defendants course of treatment for his lung condition fails to state a claim for deliberate

indifference. See Meuir v. Green Cnty Jail Employees, 487 F.3d 1115, 1118-19 (8th Cir. 2007)

(an inmate has no constitutional right to a particular course of treatment, and mere disagreement

with the medical treatment he receives is not a basis for Section 1983 liability); Lair v. Ogelsby,

859 F.2d 605, 606 (8th Cir. 1988) (mere disagreement about which medication should have been

prescribed does not constitute an Eighth Amendment violation).

         Although Plaintiff has a constitutional right to adequate health care, he does not have the

right to health care of his choice (i.e. a second opinion or input from a specialist). Courts “hesitate

to find an [E]ighth [A]mendment violation when a prison inmate has received medical care.” Smith

v. Jenkins, 919 F.2d 90, 93 (8th Cir. 1990). Here, Plaintiff has not offered any evidence, other than

self-serving allegations, to support his claim he was denied adequate medical care. Although

Plaintiff did not receive his prescribed medication on two occasions, there is no summary judgment

evidence to demonstrate any of the Defendants intentionally withheld the medication. The fact

Plaintiff experienced a short delay before receiving pain medication does not create an actionable

Eighth Amendment claim. Champion v. Kelley, 495 Fed. Appx. 769 (8th Cir. 2012) (finding no



                                                  12
Case 4:20-cv-04061-BAB Document 62                 Filed 03/02/21 Page 13 of 14 PageID #: 264




deliberate indifference against a nurse who dispensed medication to prisoner who did not receive

two of three daily doses of pain medication on a certain day); Gutierrez v. Peters, 111 F.3d 1364,

1375 (7th Cir. 1997) (finding isolated delays in treatment did not support Eighth Amendment

claim).

          Accordingly, Defendants are entitled to summary judgment on Plaintiff’s claim he was

denied adequate medical care.

          B. Official Capacity Claims

          Plaintiff also sues Defendants in their official capacities. Under § 1983, a defendant may

be sued in either his individual capacity, or in his official capacity, or claims may be stated against

a defendant in both his individual and his official capacities. Gorman v. Bartch, 152 F.3d 907,

914 (8th Cir. 1998). Official capacity claims are “functionally equivalent to a suit against the

employing governmental entity.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir.

2010).

          When a government entity contracts with a third-party to fulfill a constitutional duty – such

as providing medical care - official-capacity claims against the third-party’s employees are treated

as claims against the third-party itself. See Cannady v. Cradduck, 2016 WL 4432704, at *1-*2

(W.D. Ark. Aug. 18, 2016) (finding official-capacity claims against employees of a third-party

medical provider are treated as claims against the company because Benton County contracted

with the company to provide healthcare to County prisoners). To sustain an official-capacity claim

against such an entity a plaintiff “must show that there was a policy custom, or official action that

inflicted an actionable injury.” Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006) (involving

a § 1983 claim against a prison medical provider). Thus, Plaintiff’s official-capacity claims against

Defendants are “functionally equivalent” to alleging their employer, SHP, had “a policy, custom,


                                                   13
Case 4:20-cv-04061-BAB Document 62              Filed 03/02/21 Page 14 of 14 PageID #: 265




or [took an] official action” that deprived him of constitutionally adequate medical care. Veatch,

627 F.3d at 1275; Johnson, 452 F.3d at 973.

       Plaintiff has not alleged any policy, practice, or custom of SHP contributed to the alleged

violation of Plaintiff’s constitutional rights. Instead, he restates the ways he believes his

constitutional rights were violated by the individual actions, or lack thereof, by Defendants.

Accordingly, Defendants are entitled to summary judgment on Plaintiff’s official capacity claims.

Id.

                                      V. CONCLUSION

       For the reasons stated above, Defendants’ Motion for Summary Judgment (ECF No. 40) is

GRANTED. Plaintiff’s claims against Defendants Steven King, Loni Redfearn, and Chelsey

Foster are DISMISSED WITH PREJUDICE. A judgment of even date shall issue.

       IT IS SO ORDERED, this 2nd day of March 2021.

                                                Barry A. Bryant
                                              /s/
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                               14
